Citation Nr: 1426374	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-34 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disorder with radiculopathy of the left lower extremity.  

2.  Entitlement to service connection for residuals of heat exhaustion.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to December 1996 and from March 2004 to July 2005, including service in Afghanistan from May 2004 to May 2005.  He also has service with the U.S. Army Reserves before and after these periods of active duty; presumably this includes periods of active duty for training (ACDUTRA) and of inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In February 2010, the Veteran testified before a Decision Review Officer (DRO) during a hearing held at the RO.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for chronic fatigue syndrome or a multi-symptom disorder due to Persian Gulf War illness pursuant to the provisions of 38 C.F.R. § 3.317, claimed as residuals of heat exhaustion, has been raised by the Veteran's service representative in his October 2013 brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Persian Gulf War illness claims under 38 C.F.R. § 3.317 are separate from claims for direct service connection, such as service connection for residuals of heat exhaustion decided herein.  See generally, Tyreus v. Shinseki, 23 Vet. App. 166 (2010), aff'd 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate distinct theories of entitlement separately), vacated on other grounds, 132 S. Ct. 75 (U.S. 2011).  Therefore, the Board does not have jurisdiction over the Persian Gulf War illness claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDING OF FACT

The evidence of record does not show that any claimed residuals of heat exhaustion are etiologically related to the Veteran's period of verified ACDUTRA in August 2006.  


CONCLUSION OF LAW

The criteria for service connection for residuals of heat exhaustion are not met.  U.S.C.A. §§ 101(21), 101(24), 1101, 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in November 2008.  This letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The rating decision now on appeal subsequently was issued in January 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In any event, the Veteran and his representative have neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal being decided herein has been met.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In compliance with its duty to assist, the RO associated the Veteran's service and National Guard treatment and personnel records with the claims file as well as VA treatment records from multiple VA facilities.  His medical records from the Social Security Administration (SSA) also were provided in a CD-ROM format and associated with his claims file.  In addition, the Veteran was provided a VA examination and medical opinion related to his claim for service connection for residuals of heat exhaustion.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. The Board finds that the available medical evidence is sufficient for an adequate determination of this claim.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background and Analysis

The Veteran seeks service connection for residuals of heat exhaustion.  He contends in written submissions and in his RO hearing testimony, that he suffered heat exhaustion during a period of ACDUTRA and that during subsequent summers he has been prone to the same or similar symptoms.  

August 2006 National Guard records show that the Veteran, while on ACDUTRA status, was treated for heat exhaustion on August 22, 2006, in the line of duty at the Warrior Training Center at Fort Benning, Georgia.  An earlier August 2006 National Guard Ranger training examination showed no medical abnormalities.  

The Veteran's report of medical history in May 2008, in association with a National Guard retention examination, noted that he had been treated in an emergency room for overheating.  The examiner noted an episode of hyperthermia in 2006 with a temperature of 105.7 F. and that the Veteran had been treated at the post emergency department for dizziness, headache, confusion, and lack of energy with a variable course since then.  National Guard physical profiles dated in May 2009, May 2011, and July 2011 noted a history of heat injury.  

A May 2009 VA medical record noted a telephone call by the Veteran and that he had a history of heat stress, which he needed addressed because he had National Guard duty soon.  

June 2009 VA medical records noted the Veteran's complaint of heat exhaustion that summer, how it felt the same as his earlier incident in service, and that recently on one day he had quit sweating.  He was advised to visit a hospital emergency room.  

During his February 2010 RO hearing, the Veteran testified that he suffered an episode of overheating and delusion during Ranger training at Fort Benning in August 2006, and during National Guard service a year after his discharge from active duty.  He said that he was sent to the hospital for a few hours and then placed on bed rest for a few days.  He also testified that since that 2006 incident, he was prone to becoming light headed, confused, or disoriented and to suffer from nausea during periods of high heat in subsequent summers.  For example, he noted two episodes during the summer of 2009 during which he stopped sweating.  See hearing transcript at pp. 7-8.  

The Veteran was provided a VA examination in March 2010.  The Veteran told the examiner that since the heat exhaustion incident at Fort Benning in August 2006 he had issues with being susceptible to the heat and that he had worked in construction, tree trimming, and as a plumber's apprentice.  The VA examiner diagnosed heat exhaustion in August 2006 that was treated and resolved without demonstrable sequelae.  The examiner noted that while the Veteran reported subsequent episodes in following years, a search of available medical literature failed to reveal any long term sequelae for heat exhaustion.  He stated that post-2006 symptoms were unique and separate events from the Fort Benning incident.  The examiner  noted that the Veteran had multiple risk factors for these heat incident symptoms, including manual work in hot weather and excessive alcohol consumption, he opined that there was no known relationship of increasing risk for additional episodes of heat exhaustion following an initial episode.  

August 2010 VA medical records revealed complaints and treatment for possible heat stroke after Veteran was shingling a roof.  A VA staff physician noted that the Veteran might have had a "flashback" to his heat exhaustion episode of 2006.  He was advised to never work in the hot sun again.  

A November 2011 letter from the Social Security Administration (SSA) indicated that the Veteran was receiving disability benefits for anxiety disorders.  He claimed that heat stroke was one of the disorders causing his disability, but a review of his SSA medical file disclosed no evidence concerning heat stroke.  

Based on the evidence of record, the Board finds that the Veteran is not entitled to service connection for residuals of heat exhaustion.  Initially, the Board notes that in his March 2010 VA examination the Veteran was diagnosed with one episode of heat exhaustion during a period of ACDUTRA that was treated and resolved without any demonstrable sequelae.  The Veteran, though, contends that he meets the service connection requirement that a claimant must manifest a current disability because he has continued to experience episodes of some type of heat prostration in subsequent summers with the same or similar symptoms to his in-service heat exhaustion.  

The evidence shows that the Veteran experienced an acute episode of heat exhaustion during Ranger training at Fort Benning in August 2006 during a period of ACDUTRA.  A line of duty determination found in the claims file is in support.  However, even assuming that these subsequent summer heat incidents could be medically characterized as "residuals" of heat exhaustion several years before (which the March 2010 examiner disputes), there is no medical evidence of record that offered an etiology for residuals of heat exhaustion or provided a nexus to a disease or injury incurred or aggravated in the line of duty during the Veteran's period of ACDUTRA in August 2006.  

Moreover, the Veteran has not provided any medical evidence to demonstrate that current episodes of heat exhaustion in successive summers, which he claims are residuals of the August 2006 heat exhaustion episode, were caused by or are a result of his military service.  There is simply no evidence indicating that a relationship exists between the episode in the Veteran's National Guard service in August 2006 and subsequent complaints or symptoms resembling the heat exhaustion he experienced in August 2006.  The March 2010 VA examiner specifically opined against such a notion when he explained that a review of the available medical literature failed to reveal any long term sequelae for heat exhaustion.  

Given the absence of competent evidence in support of the Veteran's claim for direct service connection for residuals of heat exhaustion, for the Board to conclude that the Veteran's episodic heat complaints or symptoms were a result of any period of ACDUTRA during his National Guard service would be mere speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Without evidence of a current disability and/or medical or competent lay evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson, 12 Vet. App. at 253.  

Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran's service records note a line of duty determination and treatment for his August 2006 heat exhaustion episode during a period of ACDUTRA.  Nevertheless, there is no evidence that the Veteran has the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether post-service symptoms or complaints in hot weather can be attributed to his in-service experience of heat exhaustion in August 2006.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no indication in the record that the Veteran has ever obtained any medical training or expertise that would enable him to offer competent opinions on any medical matter.  In any event, he has not done so in this case.  

Therefore, after considering all of the evidence of record, the Board finds that service connection for residuals of heat exhaustion is not warranted in this case.  Service connection fails in this case because there is no competent evidence of record, lay or expert, that supports a current diagnosis of residuals of heat exhaustion or that links episodic summertime heat complaints and symptoms with his period of ACDUTRA in August 2006.  Hickson, 12 Vet. App. at 253.  

Accordingly, the Board finds that the preponderance of the evidence is against this claim for service connection.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of heat exhaustion is denied.  


REMAND

Unfortunately, a remand of the Veteran's remaining claim on appeal is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).  

Concerning the Veteran's claim for service connection for a low back disorder with radiculopathy of the left lower extremity, the Board notes that a VA examiner in September 2007 diagnosed low back pain, herniated nucleus pulposus at L5-S1, and left S1 radiculopathy, but opined that the Veteran's back injuries in service had resolved as of August 2006, that he next had back problems in March 2007 secondary to a work-related injury, and that his current diagnosed condition, therefore, was not related to active service.  Mechanical back pain and strain were noted on a line of duty determination in May 2005 when the Veteran was on active duty in Afghanistan.  

The Board, however, cannot find that the September 2007 medical opinion is adequate because the examiner relied on a post-service work-related injury and such a rationale ignores the Veteran's lay testimony in his February 2010 RO hearing that he did not have a work-related back injury.  See hearing transcript at p. 5.  This medical opinion also does not address the Veteran's contention, seen in the report of the August 2012 examination, that he has had ongoing back pain since his in-service back injury in 2005.  

When the Veteran was examined in August 2012, the examiner diagnosed lumbar spine degenerative joint disease diffuse, and degenerative disc disease at L5-S1 with the sciatic nerve most likely involved.  However, the August 2012 examination was not undertaken in reference to this service connection claim and the examiner provided no medical opinion on whether the Veteran's current low back disorder was due to events during his period of active duty.  

Thus, the record does not contain an adequate medical opinion for this claim.  When an examination report is inadequate, the Board should remand the case for further development.  Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  

Therefore, on remand the RO/AMC should schedule the Veteran for a VA examination for purposes of preparing a medical opinion on whether the Veteran's current low back disorder is related to his period of active duty.  In adjudicating this service connection claim, the RO/AMC also should clarify the December 2012 rating decision by the Seattle, Washington, RO that set disability percentages for both lumbar spine degenerative disc disease and left S1 radiculopathy "for PEB purposes only."  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall contact the Veteran and his representative and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his back disorder and whose records are not found within the claims file.  After the Veteran has signed any necessary releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any copies of private chiropractor medical records referred to on page 6 of the February 2010 RO hearing transcript.  

VA treatment records from the Des Moines, Iowa VA Medical Center (VAMC), the VAMC in St. Cloud, Minnesota, the Omaha, Nebraska VAMC, and the VA clinics at Mason City and Fort Dodge, Iowa, for the period from January 2013 to the present, should be requested whether or not the Veteran responds to the request for additional information.  

All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.  

2.  After receipt of the requested information, the RO/AMC shall schedule the Veteran for an appropriate examination of his claim for direct service connection for a low back disorder with radiculopathy of the left lower extremity.  The claims file must be made available to and reviewed by the examiner.  The examiner shall note such review, and identify important information gleaned therefrom, in an examination report.  All necessary tests and studies shall be conducted.  The examiner shall address the following opinion requests:

(a) Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed lumbar spine disability originated with any event or incident during the Veteran's period of active service from March 2004 to July 2005.  

A complete rationale for all opinions and conclusions reached should be provided.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records and the Veteran's lay assertions, including his February 2010 testimony during his RO hearing.  The examiner should explain why he either agrees or disagrees with the opinion of the September 2007 examiner.  

3.  Thereafter, the RO/AMC shall readjudicate the Veteran's lower back direct service connection claim on appeal.  In adjudicating this service connection claim, the RO/AMC also should clarify the purpose of the December 2012 rating decision by the Seattle, Washington, RO that set disability percentages for both lumbar spine degenerative disc disease and left S1 radiculopathy "for PEB purposes only."  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


